IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,087


EX PARTE RICARDO LUERA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM EL PASO COUNTY



 Per Curiam.


O P I N I O N


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure.  Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant
was convicted of criminal mischief and sentenced to twelve months' state jail imprisonment. 
Applicant did not appeal this conviction.
	Applicant contends, inter alia, that he has been denied time credit toward the
expiration of his sentence for time spent in confinement in El Paso County awaiting
probation revocation proceedings.
	The trial court has found that Applicant is entitled to eighty-four days of time credit
for the periods of time he spent in confinement from November 11, 2001 through November
14, 2001, from October 11, 2002 through November 16, 2002, from May 7, 2003 through
May 13, 2003, from September 17, 2003 through October 6, 2003, and from October 21,
2003 through November 6, 2003.  After a review of the record, we have determined that the
trial court's finding is correct. Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App.
1988). Therefore, the Texas Department of Criminal Justice shall credit Applicant's sentence
in cause number 970D07037-409-1 from the 409th District Court of El Paso County, Texas
with eighty-four days of flat time credit.  Applicant's remaining claim is denied.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division, Review and Release Division, and the Board of Pardons
and Paroles Division.

DELIVERED: February 9, 2005
DO NOT PUBLISH